DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the damper tube" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the limitation, “wherein the seal receiving element is disposed on a side facing a tube end of the damper tube, wherein a radially encircling sealing element is disposed in the seal receiving element, wherein the seal receiving element is configured at least partially as a coating element, with the coating element being arranged on the damper tube in a substance-to-substance bonded manner“ is not understood. The limitation regarding the seal receiving element and the coating is not clear because the location of the seal receiving element and its coating have already been defined in claim 1.  In addition to “the damper tube” not being defined in claim 1, claim 7 appears to contradict claim 1 in the sense that the location of the seal receiving element and the elements that are coated in a substance-to-substance manner are redefined.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakadate (US-6283259) in view of Suman (US-20100095837).
	Regarding claim 1, Nakadate discloses an outer tube(3), a middle tube (13), and an inner tube (2) arranged coaxially (at least figs 1 and 3); a piston rod (6) arranged in the inner tube so as to be movable back and forth; a working piston (5) arranged on the piston rod and movable jointly with the piston rod; an outer tube compensation space (4) for receiving damping medium formed between the outer tube (3) and the middle tube (13); and a middle tube compensation space (19/21) for receiving damping medium formed between the middle tube and the inner tube (col. 3, line 43-58), wherein the middle tube has a middle tube opening (27/29) for fluidic through-connection of the outer tube compensation space (4)  to the middle tube compensation space (19/21), wherein the inner tube has an inner tube opening (23/25) for fluidic through-connection of the middle tube compensation space (19/21) to an interior space (2a/b) of the inner tube (2), wherein the inner tube is filled at least partially with damping medium, wherein the interior space of the inner tube is divided into a piston-rod-side working space (2a) and a piston-rod-remote working space (2b) by the working piston (5), wherein a seal receiving element (17) is disposed between the inner tube (2) and the middle tube (13) on each side of the middle tube opening facing towards tube ends of the middle tube (at least fig 3), wherein a radially encircling sealing element (15) is disposed in the seal receiving element (fig 3), with the radially encircling sealing element (15) sealing the middle tube compensation space relative to the outer tube compensation space at least with respect to damping medium (fig 3).
Nakadate lacks a coating on the seal receiving element (17).  Suman teaches wherein a coating is applied to sealing ring lands in a substance -to-substance bonded manner (Suman, paragraph 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to coat a seal receiving element at least in order to improve the sealing relationship between the ring and the bore (Suman, paragraph 18).
Regarding claim 2, Nakadate discloses wherein the seal receiving element (15) is configured as two radially encircling ring elements that are parallel to one another and that are spaced apart from one another (fig 3 top and bottom 15).
Regarding claim 3, Nakadate discloses wherein the middle tube (13) has a shorter tube length than the inner tube (2, fig 3).
Regarding claim 4, Nakadate discloses wherein at least one of the outer tube compensation space (4) or the middle tube compensation space (19/21) is arranged concentrically relative to the inner tube (2, fig 3).
Regarding claim 5, Nakadate discloses wherein the seal receiving element (17) is disposed at one of the tube ends of the middle tube (13, fig 3).
Regarding claim 6, Nakadate discloses wherein the seal receiving element (17) has a recess (at least the circumferential corner made up from 17 and 2) in which the radially encircling sealing element (15) is at least partially received (fig 3).  The recess as claimed has been interpreted at least as the circumferential corner wherein elements (17) and inner tube (2) contact and wherein at 15 is at least partially received in said corner. 
Regarding claim 7, Nakadate discloses wherein the seal receiving element (17) is disposed on a side facing a tube end of the damper tube (fig 3), wherein a radially encircling sealing element (15) is disposed in the seal receiving element (fig 3), 
Nakadate lacks a coating on the seal receiving element (17).  Suman teaches wherein a coating is applied to sealing ring lands and/or rings in a substance -to-substance bonded manner (Suman, paragraph 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to coat a seal receiving element at least in order to improve the sealing relationship between the ring and the bore (Suman, paragraph 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                                                 

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657